CHEVIOT Contact:Thomas J. LinnemanFor immediate release 513-661-0457 Cheviot Financial Corp. Reports Second-Quarter Earnings CINCINNATI, Ohio – July 29, 2010 – Cheviot Financial Corp. (NASDAQ: CHEV), the parent company of Cheviot Savings Bank, today reported net earnings in the second fiscal quarter of 2010 of $578,000, or $0.06 cents per share compared with net earnings of $225,000, or $0.03 cents per share for the second fiscal quarter of 2009.For the six months ended June 30, 2010 net earnings totaled $1.1 million, or $0.12 cents per share compared with net earnings of $518,000, or $0.06 cents per share for the six months ended June 30, 2009. The earnings per share for the six and three months ended June 30, 2010 were based on weighted average shares outstanding of 8,724,677 and 8,723,494 as compared with weighted average shares outstanding of 8,692,768 and 8,691,585 for the comparable 2009 periods. The increase in quarterly net earnings reflects a $385,000 increase in net interest income, a decrease in the provision for losses on loans of $55,000 and a decrease in general, administrative and other expense of $215,000, which were partially offset by a decrease of $56,000 in other income and an increase of $246,000 in the provision for federal income taxes. For the first six months of 2010, the Company’s increase in earnings generally reflected an increase of $625,000 in net interest income, a decrease in the provision for losses on loans of $352,000 and a decrease in general, administrative and other expenses of $97,000, which were partially offset by a $105,000 decrease in other income and a $406,000 increase in the provision for federal income taxes. During the six months ended June 30, 2010, the Company recorded a provision for losses on loans totaling $100,000 and allocated approximately $42,000 in reserves for real estate acquired through foreclosure.At June 30, 2010, the allowance for losses on loans was 25.0% of nonperforming assets and 0.45% of total loans. At June 30, 2010, Cheviot Financial Corp. had consolidated total assets of $351.0 million, total liabilities of $280.9 million, including deposits of $242.0 million, and shareholders' equity of $70.1 million, or 20.0% of total assets.At June 30, 2010, the Savings Bank exceeded all capital adequacy requirements with tangible, core and risk-based capital ratios of 16.5%, 16.5% and 34.0%. Cheviot Savings Bank was established in 1911 and currently has six full-service offices in Hamilton County, Ohio. # # # Unaudited financial statements follow. "Safe Harbor" Statement under the Private Securities Litigation Reform Act of 1995: Statements in this release which are not historical facts are forward-looking and involve risks and uncertainties. The Company undertakes no obligation to update any forward-looking statement. Cheviot Financial Corp. CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In thousands) (Unaudited) June 30, December 31, ASSETS Cash and cash equivalents Investment securities Loans receivable Other assets Total assets LIABILITIES AND SHAREHOLDERS' EQUITY Deposits Advances from the FHLB Other liabilities Total liabilities Shareholders' equity Total liabilities and shareholders' equity Cheviot Financial Corp. CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (In thousands, except share data) (Unaudited) Three months ended Six months ended June 30, June 30, Total interest income Total interest expense Net interest income Provision for losses on loans 60 Net interest income after provision for losses on loans Other income General, administrative and other expense Earnings before federal income taxes Federal income taxes NET EARNINGS Earnings per share - basic and diluted
